     Case 1:19-cv-01362-NONE-JLT Document 47 Filed 08/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT HACKWORTH, JR.,                           CASE NO. 1:19-cv-01362-NONE-JLT (PC)
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S
                                                       MOTION FOR JUDGMENT
13           v.

14                                                     (Doc. 45)
      E. AREVALOS, et al.,
15                       Defendant.
16

17          Plaintiff has filed a second motion for judgment on the grounds of evidence tampering.
18   On August 1, 2021, this Court denied a similar motion for judgment and extended the stay until
19   August 27, 2021. (See Doc. 43.) Because Plaintiff’s motion was filed during the stay, it is
20   DENIED for this reason. Additionally, Plaintiff has not cited to a rule of procedure upon which
21   he bases his motion, and he has not demonstrated that he is entitled to judgment under Federal
22   Rule of Civil Procedure 54 or summary judgment under Rule 56. Accordingly, the Court
23   DENIES Plaintiff’s motion for judgment. (Doc. 45.)
24
     IT IS SO ORDERED.
25

26      Dated:     August 17, 2021                             _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
